DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed on 11/14/2022, are accepted and appreciated by the examiner. Applicant has amended claims 1, 2, 5, 7, 9-11, 13-15 and cancelled claim 4. Applicant’s amendments are sufficient to overcome the previous art rejections and 112 rejections. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-7, 9-10 and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to a method, which would fall into a statutory category of invention. However, the claim is directed to steps for acquiring first and second observation point information, calculating a deflection waveform, and calculating a moving object deflection waveform. The calculation steps are taken under step 2a prong 1 to be mathematical concepts, specifically calculations, which are reciting a judicial exception and are therefore patent ineligible. Under step 2a prong 2 the claims fail to integrate the judicial exception into a practical application, as there is no use of the determined waveform claimed. 
Further, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2b because the acquisition steps are claimed in
a manner which is no more than data gathering, required for any math and which has been regularly determined by the courts to extra solution activity and not be significantly more than the mathematics itself.
Dependent claims 2, 5-7, 9-10 fail to disclose limitations amounting to significantly more than the judicial exception of claim 1, as they further define the data type or mathematics and are therefore also directed to the same exceptions. The examiner notes that the limitations of claims 3, 8, 11 and 12 integrate the judicial exception of claim 1 into a practical application and therefore are not rejected under 35 U.S.C. 101.
Claim 13 is directed to a device, which would fall into a statutory category of invention. However, the claim is directed to units to perform steps of the claim is directed to steps for acquiring first and second observation point information, calculating a deflection waveform, and calculating a moving object deflection waveform. The calculation steps are taken under step 2a prong 1 to be mathematical concepts, specifically calculations, which are reciting a judicial exception and are therefore patent ineligible. Under step 2a prong 2 the claims fail to integrate the judicial exception into a practical application, as there is no use of the determined waveform claimed. 
Further, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2b because the acquisition steps are claimed in
a manner to be no more than reading data files, which has been regularly determined by the courts to not be significantly more than the mathematics itself. Also, the implementation of the method on a generic computer (here described as units) has routinely been determined by the courts to not be significantly more than the judicial exception.
Dependent claim 14 fails to disclose limitations amounting to significantly more than the judicial exception of claim 13, as it further defines the data type or mathematics and therefore is also directed to the same exception.
Claim 15 is directed to a non-transitory computer readable medium, which would fall into a statutory category of invention. However, However, the claim is directed to steps for acquiring first and second observation point information, calculating a deflection waveform, and calculating a moving object deflection waveform. The calculation steps are taken under step 2a prong 1 to be mathematical concepts, specifically calculations, which are reciting a judicial exception and are therefore patent ineligible. Under step 2a prong 2 the claims fail to integrate the judicial exception into a practical application, as there is no use of the determined waveform claimed. 
Further, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2b because the acquisition steps are claimed in
a manner to be no more than reading data files, which has been regularly determined by the courts to not be significantly more than the mathematics itself. Also, the implementation of the method on a generic computer has routinely been determined by the courts to not be significantly more than the judicial exception.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Claims 1, 13 and 14 would be allowable were the above 101 rejections to be resolved because the closest prior art (see attached PTO-892 and applicant provided IDSs) fails to disclose or render obvious the newly amended limitations regarding the relationship of the deflection waveforms and acceleration data to determine the Z axis displacements as now claimed. Specifically, while the Takada and Zhang references do disclose the use of modal an waveform data in deflection calculations, they fail to use 2 acceleration values or the deflection expressions as required in the newly amended claim language.  
Response to Arguments
Applicant's arguments filed 11/14/2022 regarding the 101 rejections of the independent claims have been fully considered but they are not persuasive. The claims are still directed to a computer processor to perform a waveform analysis. This is not a “special use” computer, simply a processor to perform the analysis, which is the use of generic computer automation to perform the mathematical analysis. Further, the details provided in the independent claims are not to any particular machine or integration, which further fail to create the special purpose computer. This also leads to the pre-emption issues that come from a lack of integration into a practical application. “deflection of a structure” as claimed may be any change in shape of a structure, ranging from the specifications example of bridge deflection, to expansion of an artificial lung, and change in posture of a human, the stretching of a cable etc. Therefore, there is no integration into a practical application and the claim is still taken to fail under 35 U.S.C. 101 as per the guidance issued by the office in 2019.
The examiner again notes that the limitations of claims 3, 8, 11 and 12 integrate the judicial exception of claim 1 into a practical application and therefore are not rejected under 35 U.S.C. 101. Were the limitations of one of these claims to be brought into the independent claims reconsideration would be required.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHANIE E BLOSS/               Primary Examiner, Art Unit 2896